 


110 HR 1223 IH: Keeping Faith With the Greatest Generation Military Retirees Act
U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1223 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2007 
Mr. Van Hollen (for himself, Mr. Edwards, Mr. Miller of Florida, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part B of title XVIII of the Social Security Act to waive Medicare part B premiums for certain military retirees. 
 
 
1.Short titleThis Act may be cited as the Keeping Faith With the Greatest Generation Military Retirees Act. 
2.FindingsCongress finds the following: 
(1)No statutory health care program existed for members of the uniformed services who entered service prior to December 7, 1956, and retired after serving a minimum of 20 years. 
(2)Recruiters, re-enlistment counselors, and officers at all levels of the uniformed services, and other government officials, as agents of the United States Government, used recruiting tactics that allowed members who entered the uniformed services prior to December 7, 1956, to believe they would be entitled to fully paid lifetime health care upon retirement. 
(3)In the United States Court of Appeals for the Federal Circuit decision of November 18, 2002, in Schism v. United States (No. 99–1402), the Court said: Accordingly, we must affirm the district court’s judgment and can do no more than hope Congress will make good on the promises recruiters made in good faith to plaintiffs and others of the World War II and Korean War era—from 1941 to 1956, when Congress enacted its first health care insurance act for military members, excluding older retirees. . . . We cannot readily imagine more sympathetic plaintiffs than the retired officers of the World War II and Korean War era involved in this case. They served their country for at least 20 years with the understanding that when they retired they and their dependents would receive full free health care for life. The promise of such health care was made in good faith and relied upon. Again, however, because no authority existed to make such promises in the first place, and because Congress has never ratified or acquiesced to this promise, we have no alternative but to uphold the judgment against the retirees’ breach-of-contract claim. . . . Perhaps Congress will consider using its legal power to address the moral claims raised by [the plaintiffs] on their own behalf, and indirectly for other affected retirees.. 
(4)Only the United States Congress can make good on the promises recruiters made in good faith to plaintiffs and others of the World War II and Korean War era. 
3.Waiver of Medicare part B premium for certain military retirees 
(a)In generalSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended— 
(1)in subsection (a)(2), by striking The monthly premium and inserting Except as provided in subsection (j), the monthly premium; and 
(2)by adding at the end the following new subsection: 
 
(j) 
(1)The amount of the monthly premium for an eligible individual enrolled under this part is equal to $0. 
(2)For purposes of paragraph (1), the term eligible individual means— 
(A)an individual who is entitled to retired or retainer pay based upon service in the uniformed services (as defined in section 101 of title 10, United States Code) that began before December 7, 1956; 
(B)the spouse (as determined under section 7703 of the Internal Revenue Code of 1986) of an individual described in subparagraph (A); and 
(C)the widow or widower, as the case may be, of an individual described in subparagraph (A). 
(3)With respect to years beginning after the date of the enactment of this subsection, the monthly premium rate calculated under subsection (a)(3) for individuals enrolled under this part who are not eligible individuals under this subsection shall be determined without regard to benefits and administrative costs attributable to such eligible individuals during such years.. 
(b)Conforming amendmentSubsection (i) of such section is amended by adding at the end the following new paragraph: 
 
(7)Inapplicability to certain military retireesThis subsection shall not apply to eligible individuals (as defined in subsection (j)(2)).. 
(c)Effective date; rebate mechanism 
(1)In generalThe amendments made by this section shall apply to premiums for months beginning more than 45 days after the date of the enactment of this Act. 
(2)Rebate mechanismThe Secretary of Health and Human Services shall use the rebate methodology established pursuant to section 625(a)(2) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173, 117 Stat. 2318) to provide rebates to eligible individuals (as defined in subsection (j)(2) of section 1839 of the Social Security Act, as added by subsection (a)) of any premium or premium penalty paid under such section for months described in paragraph (1). 
 
